DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				     Response to Arguments
2.     Applicant’s arguments filed 6/14/2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).
         Furthermore, Applicant argues that Kasmir does not receive any analyzed subject information such as a position of the subject, a moving direction of the subject, or a moving speed of the subject, or information such as a standby mode change command. The Examiner respectfully disagrees for the reasons stated below in the claim rejections. In particular, the cited portions below detail how the doorbell is communication with the remote device through a server, router, service provider, and or website to calibrate the doorbell with respect to detection/proximity zones with subject position information such as how far a subject must be within a threshold to indicate presence and of within a threshold proximity zone in order for the doorbell to trigger an event. In other words, subject information is construed by the Examiner to be that of information used to determine whether a subject would trigger an event and wherein the doorbell is calibrated through the information transmitted from the user device via the network through at least a website/server/service provider to communicate the settings which dictate an event trigger of a subject/visitor to the doorbell. Moreover, as indicated below, the user can also use the user interface, cloud app/website/service provider to control the doorbell remotely to change the doorbell in and out of standby mode by 
      For the reasons stated above and detailed below, the rejections are maintained.  

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 7, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2015/0341603 in view of Mark et al., US 2014/0139631, and in view of Kirmuss, US 2003/0095688.

              Regarding claim 7, a network camera of a surveillance system (See [0011] and [0768]; Fig.1 surveillance system comprising at least a camera), the network camera comprising:
      a camera module configured to capture an image (See [0014], [0044], and [0069]; Fig.5 camera assembly);
      a sensor configured to directly sense an event (See Fig.10, 470; [0052], [0069], [0450] which discloses the IR detector which can be a motion sensor, thermal, photonic, 
      a communication module configured to receive subject information from a gateway outside of the network camera (See [0136], [0163]-[0169], [0189]-[0192], [0348]-[0353], [0384], [0386], [0388], [0551], [0555], [0627], and [0630]-[0631]; Fig.26 which discloses of receiving at least user interface instructions from the user through a website/server, setup information stored on the server provided by the user, and of server visitor detection results from the server/provider); and
      a processor configured to change an operation mode of the network camera to an active mode in response to the sensor inside of the network camera directly sensing the event (See Fig.17, 716; [0066], [0074]-[0075], [0083]-[0084], [0146]-[0147] and [0465]-[0480] enters an alert/active mode in response to detecting motion), and to change the operation mode of the network camera to a standby mode in response to the communication module receiving the subject information (See Fig.17, 700; [0066], [0074]-[0078], [0083]-[0084], [0146]-[0147],[0367], [0465]-[0480], and [0627] which discloses entering a sleep mode from the shipping mode and where in the sleep mode the communication modules and other functions are disabled and turned off as well as the event/motion not being detected as well as the user being able to turn the system off by using the user interface. Furthermore, it is also disclosed that the doorbell exits sleep mode to communicate with the server before returning to sleep mode and of only temporality exiting sleep mode to turn on the camera when the thresholds of time and proximity are met where the doorbell continues to monitor when the service provider/server does not indicate a visitor), 

      wherein the active mode is the operation mode which is configured to acquire a quality image from the camera module (See Fig.17 and [0146] which discloses of acquiring and image while in alert mode), and
      wherein the subject information comprises at least one selected from among a position of the subject, a moving direction of the subject, a moving speed of the subject, and standby mode change command (See Fig.2; Fig.28; [0136], [0163]-[0169], [0189]-[0192], [0348]-[0353], [0384], [0386], [0388], [0551], [0555], [0627], and [0630]-[0631] which discloses of receiving at least user interface instructions from the user through a website/server, setup information stored on the server provided by the user which includes at least detection zones and proximity/distance/position of the subject relative to the sensor, and of server visitor detection results from the server/provider which reads on position of the subject. Moreover, it is disclosed of at least a standby mode change command when the user uses the remote command device to communicate with the server/router/internet to execute a command to monitor and record as well as turn to turn/on off the camera).

        Kasmir is silent with respect to the standby mode acquiring a low quality image and the active mode acquiring a high quality image.
         However, in the same field of endeavor, Mark teaches of a standby mode acquiring a low quality image and the active mode acquiring a high quality image (See [0044]-[0045]).

         The combination of Kasmir and Mark is silent with respect to changing the mode to standby regardless of an occurrence of the event. 
         However, in the same field of endeavor, Kirmuss teaches of changing the mode to standby regardless of an occurrence of the event (See [0114] which discloses of going to standby mode by manual switching or expiration of a predetermined period of time. Further it is disclosed that recording continues after detection/occurrence of an event for a predetermined time before going to standby).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasmir and Mark to have incorporated the teachings Kirmuss for the mere benefit of conserving power.


        Kasmir is silent with respect to the standby mode acquiring a low quality image and the active mode acquiring a high quality image.
         However, in the same field of endeavor, Mark teaches of a standby mode acquiring a low quality image and the active mode acquiring a high quality image (See [0044]-[0045]).

         The combination of Kasmir and Mark is silent with respect to changing the mode to standby regardless of an occurrence of the event. 
         However, in the same field of endeavor, Kirmuss teaches of changing the mode to standby regardless of an occurrence of the event (See [0114] which discloses of going to standby mode by manual switching or expiration of a predetermined period of time. Further it is disclosed that recording continues after detection/occurrence of an event for a predetermined time before going to standby).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasmir and Mark to have incorporated the teachings Kirmuss for the mere benefit of conserving power.

         Regarding claim 22, the combination teaches the network camera of the surveillance system of claim 7, wherein the camera module is configured to capture an image of a surveillance region (See Kasmir, [0169]; Mark, [0045]), and a frame rate of the camera module in the standby mode is lower than the frame rate of the camera module in the active mode (See Mark, [0044]).



        Regarding claim 26, the combination teaches the network camera of the surveillance system of claim 7, wherein the camera module is configured to capture an image of a surveillance region and perform at least one operation selected from the group consisting of panning, tilting and zooming (See Kasmir, [0353], [0444], [0630], and [0655]), and 
       wherein the processor is further configured to control the camera module to perform the at least one operation selected from the group consisting of panning, titling, and zooming with respect to the moving direction of the subject (See, Kasmir, [0353], [0444], [0630], and [0655] wherein the user may adjust according to the field of view which encompasses the subjects moving direction/position, thereby being with respect to the moving direction of the subject since the user may adapt and adjust the configurations such that the subject is visible).
        
23 is rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2015/0341603 in view of Mark et al., US 2014/0139631, in view of Kirmuss, US 2003/0095688, and in further view of Tomita, US 2010/0079623.

        Regarding claim 23, the combination of Kasmir, Mark, and Kirmuss teaches the network camera of the surveillance system of claim 22 and further teaches of a higher resolution in the active mode compared to the standby mode having a lower resolution (See Mark, [0044]-[0045]). The combination is silent with respect to further comprising an encoder configured to encode the image captured by the camera module, wherein a compression ratio of the encoder in the standby mode is higher than the compression ratio of the encoder in the active mode.
        However, in the same field of endeavor, Tomita teaches of further comprising an encoder configured to encode the image captured by the camera module (Fig.1, 25 encoder; [0032]-[0035]), wherein a compression ratio of the encoder in the low resolution mode/standby mode is higher than the compression ratio of the encoder in the high resolution mode/active mode (See [0037]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasmir, Mark, and Kirmuss to have incorporated the teachings of Tomita for the mere benefit of being able to provide efficient image data in a timely manner for improved speed and quality.

Conclusion
6.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 

	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov